DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 04/26/2022 have been fully considered.
With respect to the rejoinder of withdrawn claims, examiner notes that the withdrawn claims do not currently meet all the requirements for rejoinder set forth in pg. 7 of the Office Action CTRS dated 11/17/2021.
With respect to the specification objection(s), applicant’s argument about paragraph [0038] of applicant’s specification is found persuasive and applicant’s amendment(s) to paragraphs [0043] and [0061] has/have overcome the objection(s). However, the amendments were not made throughout the specification. At least [0002], [0025], [0047], [0052], [0056], [0063] of applicant’s specification describe/equate “thermoplastic material” as the composite material, and therefore, these paragraphs have the same issue as paragraphs [0043] and [0081]. In addition, applicant’s amendment(s) raise a new objection because the abstract was not updated to include the limitations added to at least the independent claim. 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim interpretations under 35 U.S.C. § 112(f), applicant’s amendments adding enough structure to perform the claimed functions and applicant’s arguments have overcome the claim interpretations.  
With respect to the claim rejection(s) under 35 U.S.C. § 112(a), applicant's amendment(s) to the claim(s) and arguments has/have overcome the rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) and arguments has/have overcome the rejection(s). However, applicant's amendment(s) introduced a new 112b issue.
With respect to the claim rejection(s) under 35 U.S.C. § 102 and 103, applicant’s amendment(s) to the claim(s) has/have overcome the rejection(s). However, applicant’s arguments are moot in view of the new grounds of rejection presented in this Office action. The new grounds of rejection presented in this Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because the abstract is not a concise statement of the technical disclosure of the patent. In this case, the abstract should summarize the subject matter of at least amended independent claim 1 and should describe a new/improved apparatus. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts. 
At least additional paragraphs [0002], [0025], [0047], [0052], [0056], [0063] of applicant’s specification describe/equate “thermoplastic material” as the composite material which contradicts the ordinary definition/scope of the term “composite material”. Thus, these paragraphs make the scope of the term “composite material” unclear. Applicant should explicitly redefine the term “composite material” or delete the statements. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 8, 12, 14-16, 23-24, 30-32, 35-36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “contact layer that is conformable and configured to apply non-uniform compressive forces” which is indefinite. The language states application of non-uniform compressive forces by the contact layer without setting forth well-defined boundaries of the invention. It is unclear how the contact layer is configured to be capable applying non-uniform compressive forces. According to paragraphs [0043], [0047], [0053], and Figs. 1-2 of Applicant’s specification, the contact layer is incapable of applying non-uniform compressive forces by itself. See MPEP §§ 2173.03 and 2173.05 (g).
Claim(s) 2-4, 8, 12, 14-16, 23-24, 30-32, 35-36 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8, 12, 14-16, 30, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraybill (US 2850071) in view of Cope (US 20080083505) and/or Stewart (US 20030227107).
Regarding claims 1 and 12, Kraybill discloses a conformable apparatus (conformable apparatus shown in Fig. 1) for treating a composite material (intended use of the apparatus: MPEP §§ 2114-2115; in addition, Kraybill’s apparatus is capable of treating and/or applying pressure to a material: C1, L11-20), said conformable apparatus comprising:
a contact layer that is conformable (layer defined by a plurality of pressure shoes 37 is capable of being conformable to a desired shape and is capable of defining a contact layer: C3, L66-C5, L4, claim 6, Fig. 1, Fig. 9, and Fig. 20) and configured to apply non-uniform compressive forces (layer defined by the plurality of pressure shoes 37 is capable applying non-uniform compressive forces: C5, L17-23, Fig. 20), the contact layer comprising a plurality of contact elements (plurality of pressure shoes 37), wherein each contact element (37) of said plurality of contact elements is flexibly connected to at least one adjacent contact element of said plurality of contact elements (C4, 23-29, Fig. 1, Fig. 20), said contact layer further comprising a contact surface (contact surface defined by bottom surfaces of 37: Fig. 1, Fig. 9, and Fig. 20) and a backing surface opposed from said contact surface (backing surface defined by upper surfaces of 37: Fig. 9 and Fig. 20), and
a means (31 + 34) positioned against said backing surface of said contact layer, the means comprising at least one of an inflatable bladder, an actuator (31), foam, and a mechanical spring configured for providing/generating the compressive forces (C3, L56-63, Fig. 1).
Kraybill does not disclose that the means is in form of a backing layer. Thus, the difference between Kraybill and the claimed invention is the type/arrangement of the means for generating the compressive forces. 
In the same field of endeavor, conformable apparatuses for treating/compacting a composite material, Cope discloses the technique of using a backing layer (68) positioned against a backing surface of a contact layer (upper surface of a contact layer defined a plurality of pressure feet), the backing layer (68) comprising at least one of an inflatable bladder (68) for the benefit(s) of generating and transferring compressive forces to the contact layer and the composite material (P0005-0006, 0025-0028, Fig. 3, Fig. 5). 
In the same field of endeavor, conformable apparatuses for treating/compacting a composite material, Stewart discloses the technique of using a backing layer (plurality of pressure of actuators 28 defining a backing layer) positioned against a backing surface of a contact layer (upper surface of a contact layer 32), the backing layer comprising at least one of an actuator (actuator(s) 28 or inflatable bags) for the benefit(s) of generating and transferring compressive forces to the contact layer and the material (P0047-0048, 0084, Fig. 4A, Fig. 10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Kraybill in view of Cope and/or  Stewart by substituting the taught means with a backing layer comprising at least one of an inflatable bladder and/or an actuator for the benefit(s) of simplifying the means for generating the compressive forces, enhancing backing/supporting of contact layer by providing more contact surface area between the backing layer and the contact layer and/or enhancing force transfer by providing more contact surface area between the backing layer and the contact layer as suggested by Cope and/or Stewart. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Kraybill in view of Cope and/or Stewart by using the conformable apparatus to shape a composite material instead of a metal material for the benefit(s) of producing composite products as suggested by Cope and/or Stewart. See MPEP §§  2143 I B, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 2, Kraybill further discloses wherein each contact element (37) of said plurality of contact elements comprises a first major side (lower side), a second major side (upper side) opposed from said first major side, and at least one side surface (lateral side) extending between said first major side and said second major side (Fig. 19).
Regarding claims 3-4, as modified in claim 1 above, Kraybill fails to disclose wherein each contact element of said plurality of contact elements is flexibly connected by an integral transition portion with at least one adjacent contact element of said plurality of contact elements and wherein said contact surface is continuous. 
However, Kraybill further discloses/envisions to use other means than the one disclosed to join said plurality of contact elements (C5, L11-16) while Stewart further discloses/suggests the technique of flexibly connecting a plurality of contact elements (46) to each other via an integral transition portions (unlabeled integral thinner transition portions between 46s) such that a contact surface (42) of a contact layer (32) is continuous and conformable for the benefit(s) of providing adequate flexibility and stiffness to the contact layer (P0047-0048, Fig. 10).
As evidenced by P0032-0033 and Figs. 2-3 of Sanz (US 20120133066 – of record and previously applied), official notice is taken that the technique of flexibly connecting a plurality of contact elements  to each other via an integral transition portions such that the integral transition portions act as hinges and such that a surface of a contact layer is continuous and conformable is known in the art and yields the predictable result(s) of enhancing gradual deformation of the plurality of contact elements. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Kraybill in view of Stewart and knowledge available in the art by flexibly connecting said plurality of contact elements via integral transition portions and by making the contact surface continuous for the benefit(s) of yielding the predictable results of providing a continuous contact surface, providing adequate flexibility and stiffness to the contact layer, and/or enhancing gradual deformation of the plurality of contact elements as suggested by Stewart and knowledge in the art. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II. In addition, it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. See MPEP § 2144.04 V B. 
Regarding claim 8, as modified in claim 1 above, Kraybill fails to disclose a protective coating covering at least a portion of said contact surface. However, Cope further discloses the technique of providing a protective coating covering to at least a portion of said contact surface for the benefit(s) of preventing binding/adhesion (P0022, claim 3). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Kraybill in view of Cope by providing a protective coating covering at least a portion of said contact surface for the benefit(s) of preventing binding/adhesion said contact surface and/or reducing wear of said contact surface. Official notice is taken that incorporation of protective coating to contact surfaces are well-known and yield known/predictable results in the art.
Regarding claim 14, as modified in claim 1 above, Kraybill further discloses/suggests a plurality of treatment zones, wherein each treatment zone of said plurality of treatment zones is at least partially defined by a portion of said contact layer and by a portion of said backing layer (unlabeled zones of the apparatus defined by a portion of said contact layer and by a portion of said modified backing layer providing compressing treatment compression zones shown in Fig. 20). In addition, P0017, Fig. 3, and claim 6 of Cope and P0043, 0047, 0082, and Fig. 5A-6 of Stewart further obviate the subject matter of this claim.
Regarding claim 15, as modified in claim 1 above, Kraybill further discloses/suggests wherein the plurality of treatment zones comprises:
a first treatment zone of said plurality of treatment zones configured to exert a first compressive force,
a second treatment zone of said plurality of treatment zones configured to exert a second compressive force, and
said first compressive force is different from said second compressive force (See annotated Fig. 20 below and accompanying text). In addition, P0017, Fig. 3, and claim 6  of Cope and P0043, 0047, and Fig. 5A-6 of Stewart further obviate the subject matter of this claim.

    PNG
    media_image1.png
    309
    684
    media_image1.png
    Greyscale

Regarding claim 16, as modified in claim 1 above, Kraybill fails to disclose a heat source positioned to heat at least portion of said contact layer.  
However, Cope further discloses to allow heating of at least portion (22) of a contact layer/compactor for the benefit(s) of facilitating shaping of the composite material by increasing its moldability (P0022, Fig. 3) while Stewart further discloses/suggests the incorporation of a heat source positioned to heat at least portion of said contact layer (32) for the benefit(s) of enabling active temperature control of the contact layer and/or allowing control of the consolidation/curing of the composite material (P0058, 0073).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Kraybill in view of Cope and/or Stewart by incorporating a heat source positioned to heat at least portion of said contact layer for the benefit(s) of yielding the predictable/desirable results of enabling active temperature control of the contact layer, facilitating shaping of the composite material by increasing its moldability, and/or allowing control of the consolidation/curing of the composite material.
Regarding claim 30, Kraybill further discloses/suggests wherein said at least one side surface of a first contact element of said plurality of contact elements comprises a first connecting feature (40), said at least one side surface of a second contact element of said plurality of contact elements comprises a second connecting feature (39); and said first connecting feature is engaged with said second connecting feature to pivotably couple said first contact element with said second contact element (C3, L73-C4, L14, Fig. 19).
Regarding claim 35, Kraybill further discloses wherein each contact element of said plurality of contact elements has a polygonal cross-sectional shape along a plane that is parallel to said first major side (each pressure shoe 37 has a polygonal cross-sectional shape along a plane that is parallel to its corresponding lower side of 37: Fig. 19 and accompanying text).
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraybill, Cope and Stewart as applied to claim 16 above, and further in view of Burns (US 20170100894 – of record). 
Regarding claim 23, as modified in claim 16 above, Kraybill fails to disclose a plurality of heat zones.
However, Stewart further discloses/suggests to provide/allow “zoned temperature control” defined by at least a portion of the contact layer and a portion of the backing layer (P0073). 
In the same field of endeavor, apparatuses with molding/contact surfaces, Burns discloses the techniques of incorporating at least one heat source (214) positioned/configured to heat at least a portion of a contact surface (212) and providing a plurality of heat zones for heating/maintaining different zones of the molding/contact surface at different temperatures during molding for the benefit(s) on providing in-situ heating while molding and/or increasing molding accuracy (Abstract, P0007-0009, 0052-0053, and Fig. 2A-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further the apparatus of Kraybill in view of Stewart and Burns by  incorporating providing a plurality of heat zones configured to maintain different zones of the contact layer at different temperatures for the benefit(s) of enabling selective heating of the article while the contact layer is deforming the article and/or increasing molding accuracy suggested by Stewart and Burns. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
 Regarding claim 24, as modified in claim 1 above, Kraybill fails to disclose a cooling source.
However, Cope further discloses to allow cooling of at least portion (24) of a contact layer/compactor for the benefit(s) of expediating curing of the composite material (P0005, 0030-0032, Fig. 3), Stewart further discloses/suggests to include temperature control into the contact layer 32 (P0058) and to enable active cooling (P0078, 0092), and Burns further discloses the technique of including a cooling source positioned/configured to cool at least a portion of the molding/contact surface (212) for the benefit(s) of enabling selective cooling while molding and/or increasing molding accuracy (Abstract, P0007-0009, 0052-0053, and Fig. 2A-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Kraybill in view of Cope, Stewart and Burns by incorporating a cooling source positioned to cool at least portion of said contact layer for the benefit(s) of allowing/enhancing temperature control of the contact layer, expediating curing of the composite material, enabling selective cooling while molding, and/or increasing molding accuracy as suggested by Cope, Stewart and Burns. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraybill, Cope and Stewart as applied to claim 30 above, and further in view of Burchardt (US 20200307032 – of record) and/or Willden (US 5387098 – of record). 
Regarding claim 31, as modified in claim 1 above, Kraybill fails to explicitly disclose to connect the plurality of contact elements via a tongue-and-groove-type joint.
In the same field of endeavor, conformable apparatuses (Abstract and Fig. 2), Burchardt the technique of connecting a plurality of contact elements (70) via a tongue-and-groove-type joint (tongue 76A and groove 76B joint 76) for the benefit(s) of allowing flexible bending of the contact elements while still safely connecting them and/or forming a close to seamless transition between the elements (P0033, 0035, and Figs. 1-3). 
In the same field of endeavor, conformable apparatuses, Willden discloses the technique of connecting a plurality of contact elements (10) via a tongue-and-groove-type joint for the benefit(s) of eliminating transverse movement of the individual contact elements 10 (C1, L63-66, C2, L20-23, and Fig. 1B).
Since Kraybill further discloses/envisions to use other means than the one disclosed to join said plurality of contact elements (C5, L11-16) and the tongue-and-groove-type coupling technique to interconnect elements is known, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Kraybill in view of Burchardt and/or Willden by connecting the plurality of contact elements via a tongue-and-groove-type joint for the benefit(s) of allowing flexible bending of the contact elements while still safely connecting them, forming a close to seamless transition between the elements, and/or eliminating transverse movement of the individual contact elements as suggested by Burchardt and/or Willden. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 32, Kraybill further discloses/suggests wherein said contact surface is discontinuous (Fig. 20). Burchardt further discloses/suggests that the upper surface of the plurality of contact elements 70 connected via a tongue-and-groove-type joint is close to seamless, and therefore, it is discontinuous (P0035).   
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraybill, Cope and Stewart as applied to claim 35 above, and further in view of Heim (US 20180169911 – of record).
Regarding claim 36, as applied in claim 35 above, Kraybill fails to explicitly disclose wherein said polygonal cross-sectional shape is a hexagon. 
In the same field of endeavor, conformable apparatuses, Heim discloses the technique of using honeycomb-shaped contact pressure segments for the benefit(s) of enhancing conformability of the contact surface formed by them and/or providing a substantially constant contact pressure (P0020, 0066, and Fig. 4; wherein a honeycomb shape implies a hexagonal cross-section of the contact pressure elements). 
A person of ordinary skill in the art would have recognized that hexagonal cross-sectional areas would yield the predictable results of a honey-comb arrangement of the elements and enhanced packing/connecting efficiency between the elements similar to a honey-comb. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Kraybill in view of Heim by using an hexagonal shape as the cross-sectional shape for the plurality of contact elements for the benefit(s) of enhancing conformability of the contact surface formed by them, providing a substantially constant contact pressure, arranging them in a honey-comb arrangement, and/or enhancing their packing/connecting efficiency similar to a honey-comb as suggested by Heim and as predicted by a skill artesian. See MPEP §§  2144.04 IV B, 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
 Anderson (US 20160121560 – of record) discloses a conformable apparatus (40) comprising a contact layer that comprises a plurality of elements (42) flexibly interconnected (P0042-0043, Figs. 1-2). 
Lee (US 20160121560 – of record) discloses a conformable apparatus (45) comprising a compliant layer (46) that comprises a plurality of elements (66) flexibly interconnected and a backing layer (62: P0032, 0039, Figs. 2-3, and Fig. 9). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743